                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

CIVIL ACTION NO. 1:19-cv-658(WOB-SKB)


JAMES E. BROWN                                           PETITIONER


VS.                             JUDGMENT


WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION                                 RESPONDENT


      This   matter   is   before   the    Court   on   the   Report   and

Recommendation of the United States Magistrate Judge (Doc. 3),

and no objections having been filed thereto, and the Court being

sufficiently advised,

      IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (Doc. 3) be, and it hereby is, adopted as the

findings of fact and conclusions of law of this Court; that

petitioner’s duplicative petition for a writ of habeas corpus

be, and it hereby is, DISMISSED. A certificate of appealability

shall not issue with respect to any Order adopting this Report

and Recommendation to dismiss the instant habeas corpus petition

on the procedural ground of duplicativeness. Pursuant to 28

U.S.C. § 1915(a)(3), any application by petitioner to proceed on

appeal in forma pauperis would be not be taken in “good faith.”
This 3rd day of October, 2019.
